DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-9 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of divisional of U.S Patent No. 11,463,332 filed 05/24/2019, which has priority of foreign Application No. 201611075281.2 filed 11/29/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bali et al. (U.S. Publication No. 2016/0094421) in view of Murphy et al. (U.S. Publication No. 2010/0097995).
As per claim 1, Bali discloses a method of processing a packet (Bali: Abstract; a method and mechanism to implement a unified infrastructure for handling IoT components and devices. A platform is provided to integrate, access, and control any type of local device, and to use any type of back-end application to processed collected data from the local devices), the method comprising: 
receiving, by an Access Controller (AC), an Internet-of-Things data packet from an Access Point (AP) (an Access Controller (AC) and Access Point (AP) will be taught later. Bali: paragraph 0020; It is noted that the below explanation is made specifically in the context of IoT components and devices…paragraph 0088; the processing at the gateway may also initiate sending of the collected data to the remote server…paragraph 0035; monitoring occurs for the local devices. In some embodiments directed to sensors, this means that the adaptor begins operations to collect data from the sensors. At 206, data is then received at the gateway from the one or more sensors); 
determining, by the AC, a sensor type of an Internet-of-Things sensor sending the Internet-of-Things data packet based on a sensor identifier carried in the Internet-of-Things data packet (the Access Controller (AC) will be taught later. Bali: paragraph 0020; It is noted that the below explanation is made specifically in the context of IoT components and devices…paragraph 0083; The sensor ID field refers to a unique ID for an individual sensor. The type ID identifies a type of sensor…paragraphs 0076-0082; Type refers to a definition of the sensor type, which may include complex definition components. This pertains to one or more data type collections with a name/description. Examples include: GPS, Temperature, Environment, etc.); and 
processing, by the AC, the Internet-of-Things data packet based on the sensor type (the Access Controller (AC) will be taught later. Bali: paragraph 0053; The data is then processed for transfer at 410. For example, the data can be formatted into an appropriate format for transmission, e.g., in an XML or JSON format. In addition, data normalization may occur to the data. For example, temperature, date, or time values may be produced using different format from different types of sensors. These may be converted into a normalized, common format at this point. The data may then be routed to an appropriate destination at 412).  
However Bali does not explicitly mention Access Controller (AC) and Access Point (AP).
However Murphy teaches:
Access Controller (AC) and Access Point (AP) (Murphy: paragraph 0020; An access controller is coupled to an access point and receives data packets from connected user equipment…fig. 2; access controller 114 and access points 102, 104, 106, 108, 110, and 112).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Murphy with the teachings as in Bali. The motivation for doing so would have been in order to perform packet inspection techniques on the received packets to determine if they should be locally switched and to avoid congesting a core network link (Murphy: paragraph 0006).
As per claim 4, the modified Bali teaches the method according to claim 1, further comprising: uploading, by the AC, a result of processing the Internet-of-Things data packet based on the sensor type to a cloud server (Bali: paragraph 0038; the processing at the gateway may also initiate sending of the collected data to the remote server…paragraph 0040; the collected data from the sensors are received at the server. The received data is then, at 228, processed using the server processing rules. At 230, the processed data may result in the taking of actions at 230, e.g., by sending the data and/or alerts to an application. In addition, at 232, the data can be sent to a datastore for storage).   
With respect to Claim 5, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Murphy also teaches an Access Controller (AC) (paragraph 0034; control node such as a base station controller or access controller), comprising: a processor (fig. 6; processor 406), and a machine-readable storage medium storing machine executable instructions which are executable by the processor (paragraph 0067; The processor 406, which can be implemented as one or more CPUs or DSPs, for example, is configured to execute instructions or routines and to use the data and information 424 in memory 410 in conjunction with the instructions to control the operation of the access point 400).
Regarding claim 8, it is substantially similar to claim 4, and is rejected in the same manner, the same arts and reasoning applying. 
As per claim 9, the modified Bali teaches a machine-readable storage medium storing machine executable instructions which are invoked and executed by a processor to execute the method of processing a packet according to claim 1 (Bali: paragraph 0086; computer system 1400 performs specific operations by processor 1407 executing one or more sequences of one or more instructions contained in system memory 1408…claim 9; A non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: configuring a server to interface with the gateway to receive the collected data, the server accesses server rules to perform server processing on the collected data).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bali et al. (U.S. Publication No. 2016/0094421), in view of Murphy et al. (U.S. Publication No. 2010/0097995), and further in view of Liberg et al. (U.S. Publication No. 2016/0073395).
As per claim 2, the modified Bali teaches the method according to claim 1, wherein receiving the Internet-of-Things data packet from the AP comprises: receiving, by the AC, a data packet from the AP (Bali: paragraph 0020; It is noted that the below explanation is made specifically in the context of IoT components and devices…paragraph 0088; the processing at the gateway may also initiate sending of the collected data to the remote server…paragraph 0035; monitoring occurs for the local devices. In some embodiments directed to sensors, this means that the adaptor begins operations to collect data from the sensors. At 206, data is then received at the gateway from the one or more sensors).
However the modified Bali does not explicitly mention determining, by the AC, the received data packet to be the Internet-of-Things data packet when a destination port number carried in the data packet is a preset Internet-of-Things port number.
However Liberg teaches:
determining, by the AC, the received data packet to be the Internet-of-Things data packet when a destination port number carried in the data packet is a preset Internet-of-Things port number (Liberg: paragraph 0068; The IoT device 108 can use Non-Access Stratum (NAS) signaling as a means to include the UDP source port (e.g., the UDP source port number) and the UDP destination port (e.g., the UDP destination port number) values that are to be interpreted as indicating that the first CN node 102 (e.g., GGSN 102) is to determine that the purpose of the IP packet 103 is to notify the IoT device 108 of Network Triggered Reporting).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Liberg with the teachings as in the modified Bali. The motivation for doing so would have been in order to efficiently deliver a network triggered report notification to a wireless device (e.g., Internet of Things device) (Liberg: Abstract).
Regarding claim 6, it is substantially similar to claim 2, and is rejected in the same manner, the same arts and reasoning applying. 


Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 3 and 7, the prior art fails to explicitly teach receiving, by the AC from the AP, a correspondence between a virtual sub-card identifier corresponding to the Internet-of-Things sensor and an interface identifier of an interface connected with the Internet-of-Things sensor on the AP, and generating a topology of the AP and a virtual sub-card based on the correspondence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449